Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 28, 2014

                                       No. 04-14-00192-CV

        IN THE INTEREST OF S.L., J.L., G.L., G.S., A.S., AND G.S., CHILDREN,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-PA-01014
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
        This is an appeal from a judgment terminating appellant father’s parental rights.
Appellant’s court-appointed appellate counsel has filed a brief and motion to withdraw pursuant
to Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues
to raise on appeal. See In re RR, No. 04-03-00096-CV, 2003 WL 21157944 (Tex. App.—San
Antonio May 21, 2003, order) (holding that Anders procedures apply to appeals from orders
terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio Sept.
10, 2003, no pet.) (mem. op.). Counsel states he has informed appellant of his right to review the
record and file his own brief. See id.; Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San
Antonio July 23, 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San
Antonio 1996, no pet.).

        If appellant desires to file a pro se brief, we order that he do so on or before June 27,
2014. If appellant files a timely pro se brief, appellee may file a responsive brief no later than
twenty days after appellant’s pro se brief is filed in this court. Alternatively, if appellant does
not file a timely pro se brief, appellee may file a brief in response to counsel’s brief no later than
twenty days after the date the pro se brief is due. We further order the motion to withdraw filed
by appellant’s counsel held in abeyance pending further order of the court.

         Appellant may obtain a copy of the appellate record from his appointed counsel or by
filing a written request, not later than June 12, 2014, with the clerk of this court.

       We further order the clerk of this court to serve a copy of this order on appellant and all
counsel.
                                              _________________________________
                                              Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of May, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court